345 F.2d 797
Pietro Mario PUGLIANO, Appellant,v.Paul STAZIAK, Peter Pollice, Leonard Monti, Enoc N. Johnson, Thomas Welsh, Vincent Tambura, Rita Henderson and Marion Sarnic.
No. 15029.
United States Court of Appeals Third Circuit.
Submitted May 21, 1965.
Decided June 10, 1965.

Appeal from the United States District Court for the Western District of Pennsylvania; Rabe Ferguson Marsh, Jr., Judge.
Pietro Mario Pugliano, pro se.
David W. Craig, City Sol., City of Pittsburgh, Pittsburgh, Pa. (Robert E. Dauer, Asst. City Sol., City of Pittsburgh, Pittsburgh, Pa., on the brief), for appellees Staziak, Pollice, Monti and Johnson.
Richard C. Witt, Pittsburgh, Pa., for appellee Welsh.
Before BIGGS, Chief Judge, and STALEY and GANEY, Circuit Judges.
PER CURIAM.


1
We can perceive no error in the disposition of this case. Accordingly, the judgment will be affirmed, D.C., 231 F.Supp. 347.